Citation Nr: 0205885	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' December 1982 decision which 
denied entitlement to service connection for post-operative 
left, slipped, femoral epiphysis.  


REPRESENTATION

Moving party represented by:	Thomas H. Johnson, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Moving party


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (moving party) served on active duty from July 
1979 to October 1980.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In June 1998, the moving party appeared before the 
undersigned Member of the Board and gave testimony in support 
of his claim.  

In October 1998, the Board found that there was no CUE in a 
February 2, 1981, RO decision that denied service connection 
for a left hip disorder.  It was found that the claim lacked 
merit and was dismissed since the rating action had been 
subsumed by a December 1982 Board decision which had affirmed 
the denial.  The veteran appealed the decision to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  In January 2000, an Order 
of the Court granted a joint motion to remand, and vacated 
the Board's decision of October 1998.  The case was remanded 
for further development, readjudication and disposition in 
accordance with the Court's Order.  

In September 2000, the Board denied the veteran's claim that 
there was CUE the Board's December 1982 decision which denied 
entitlement to service connection for post-operative left, 
slipped, femoral epiphysis.  The veteran appealed that 
determination to the Court and in December 2001, the Court 
granted a Joint Motion by the parties, vacating the Board's 
decision.  The case was remanded to the Board for re-
adjudication in accordance with the Court's Order.  


FINDING OF FACT

The December 21, 1982, Board decision which denied service 
connection for the veteran's postoperative, left, slipped, 
femoral epiphysis was adequately supported by the evidence 
then of record and was not undebately erroneous.


CONCLUSION OF LAW

The December 21, 1982, Board decision is not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)).  In this case, 
the veteran does not contend that additional evidence exists, 
and the Board has not identified any such evidence.  Indeed, 
the nature of a CUE claim would preclude consideration of 
additional evidence under most, if not all, circumstances, 
since only evidence of record at the time of the challenged 
decision may be considered.  In determining whether CUE 
existed in a prior Board decision, a review of the law and 
evidence which was before the rating Board "at that time" 
must be undertaken.  38 C.F.R. § 3.104(a) (2001).  A 
determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior decision."  Russell v. Principi, 3 Vet. App. 310 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App.  233, 235-236 (1993).  
Moreover, the veteran and his representative have been 
accorded ample opportunity to present argument in support of 
his claim of CUE, and it is noted that in an April 2002 
letter from the veteran's representative to the Board, it is 
stated that rather than submit any additional evidence, the 
Board was referred to the moving party's brief that was filed 
with the Court.   

Although the Court's December, 2001 remand serves to vacate 
the Board's September 2000, denial and its legal efficacy, 
the Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the moving 
party.  Examination of the now-vacated decision reveals that 
the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's September 2000 denial, the moving party 
has already had an extensive advisement of the evidence that 
would be required to substantiate this claim.  

Thus, although the RO did not readjudicate this case after 
the VCAA enactment, it is the determination of the Board that 
there is no resultant prejudice to the veteran.  Generally 
see Livesay v. Principi, 15 Vet. App. 165 (2001).  Moreover, 
as noted above, the notice provisions of the VCAA have been 
met inasmuch as the veteran and his representative have been 
informed of the governing law and regulations in this case.  

On December 21, 1982, the Board denied entitlement to service 
connection for postoperative left, slipped, femoral 
epiphysis.  In that decision, the Board noted that the 
veteran's slipped femoral epiphysis was a developmental 
defect and thus not a disease or injury within the meaning of 
VA legislation.

The Board notes that initially the issue for determination in 
the 1982 Board decision was framed as entitlement to service 
connection for a left hip disability.  Evidence that was 
considered at the time of the 1982 Board decision included 
the veteran's service medical records, as well as VA medical 
records.  The service records showed that no hip abnormality 
was noted at service entrance.  During service, in November 
1979, the veteran complained of pain and was put on limited 
duty.  Treatment records showed that he stated that he had 
injured his left hip in a football game 2 years prior.  X-
rays showed an old fracture. On evaluation that same month, 
the veteran reported that he had some left hip pain during 
basic training.  He stated that he had never seen a physician 
in his pre-military life except for an unrelated problem, 
despite a fall at the age of 8 years.  X-rays were taken and 
reviewed.  The diagnosis was, old left femoral head Legg-
Calve-Perthes, probable onset between age 5 to 8, healed, 
with residual left hip deformity and limitation of motion.  

The veteran was treated in December 1979 for a painful left 
hip, it was noted that this was due to an old fracture of the 
femoral head, Leggs-Perthes.  On examination in January 1980, 
the veteran stated that his left hip had been broken and that 
he did not see a doctor because he did not know it was 
broken.  He reported that he had a deformed hip.  The 
examiner found, old left femoral head, Leggs-Calves Perthes, 
probable onset between age 5 and 8, healed with a left hip 
deformity and hip retention of motion.  In May 1980, an 
examiner found that the veteran resisted motion because of 
pain and that there was an emotional overlay.  The examiner 
found, coxa magna of questionable etiology and questionably 
status post L-C- Perthes.  The diagnosis was, degenerative 
arthritis secondary to original disease process.  X-rays 
showed a deformity of the left hip, strongly suggestive of 
old slip capital epiphysis with some resulting degenerative 
changes and slight narrowing at the joint space. The examiner 
stated that this appeared to be non-service related, but 
certainly had been aggravated by activity.  In July 1980, the 
veteran was diagnosed with degenerative joint disease of the 
left hip, secondary to probable old slipped capital femoral 
epiphysis.  It was stated that this existed prior to service 
and was service aggravated.  In August 1980, a Medical Board 
found that the veteran had a degenerative joint disease of 
the left hip secondary to a probable old slipped capital 
femoral epiphysis.  It was noted that this existed prior to 
service and was aggravated by active duty.  In September 
1980, the Physical Evaluation Board found that the veteran 
had degenerative joint disease of the left hip secondary to 
old slipped capital femoral epiphysis, which existed prior to 
service, not aggravated by service.  It was stated that the 
condition was the result of natural progression.  An addendum 
to the Medical Board determination, dated in August 1980 
stated that the veteran's acute onset of hip symptoms were 
due to physical activity and demands of an infantryman. It 
was reported that it was unclear whether this aggravation 
caused any long term change in prognosis.  A Revised Physical 
Evaluation Board Proceedings report, dated October 7, 1980, 
shows that he veteran had impairment of the thigh due to an 
existing prior to service slipped capital femoral epiphysis, 
with performance limited by pain and loss of motion.  It was 
stated that it was in the line of duty, existed prior to 
service and with service aggravation.  The veteran was found 
to be unfit for service.   

On VA examination in January 1981, the veteran reported 
injuring his left leg while playing football at age 18.  
After examination, the examiner diagnosed, osteoarthritis, 
left hip, secondary to old slipped capital femoral epiphysis, 
by history and record.  X-rays showed the left acetabulum was 
slightly enlarged, consistent with old trauma and what 
appeared to be residual from old slipped epiphysis or old 
healed fracture of the subcapital portion of the neck of the 
femur.  

VA records dated in 1982 showed a prior left hip surgery in 
1981.  

In a December 1982 decision, the Board granted service 
connection for osteoarthritis of the left hip, finding that 
this disability was incurred in service.  The Board denied 
service connection for postoperative left, slipped, femoral 
epiphysis, finding that this was a developmental defect and 
thus not a disease or injury within the meaning of applicable 
legislation providing compensation benefits under 38 C.F.R. 
§ 3.303(c).  

The veteran argues that the December 1982 Board decision is 
clearly and unmistakably erroneous.  His statements in this 
regard and his hearing testimony have been reviewed in full.  
Generally, he states that the findings of the Board were 
implausible and clearly erroneous.  He has stated that the 
Board considered a Physical Evaluation Board (PEB) proceeding 
in September 1980 which was inaccurate, and did not consider 
the corrected PEB which showed that the injury or disease was 
service-connected.  He noted an October 7, 1980, PEB report 
that supports his argument and which he posits was not 
considered.  He has argued that the service medical records 
show without a doubt that the disability was aggravated as a 
result of strenuous physical activities.  The veteran has 
also argued that his disability was incorrectly diagnosed and 
that he did not have a birth defect, but rather a disability 
that was the result of an injury.  He reports that in the 
Fall of 1990 after he had had his surgery, his surgeon 
discovered that he never had a slipped epiphysis, but rather 
had an injury to his hip.  It was also posited in an October 
1989 written argument that the December 1982 Board decision 
was in error since slipped femoral epiphysis is a disease and 
not a developmental defect.  General Counsel opinions, G.C. 
1-85 and G.C. 8-88 were referred to.  In addition, the moving 
party has argued that the Board in its December 1982 decision 
did not consider or apply the doctrine of reasonable doubt to 
the facts before it at the time of the decision.  

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 38 
C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record. 38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis. A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  ).

The Joint Remand states that the Board must address whether 
the Board in the December 1982, decision, considered all of 
the evidence in the file at the time the decision was 
rendered.  The Board notes that there is no indication in the 
record that the 1982 decision did not consider the entire 
record that was before it at the time.  The Board observes 
notes that all of the veteran's service medical records were 
in the file at the time of the December 1982 decision, and 
were, therefore, considered by the Board.  It is specifically 
noted that the October 1980 PEB report, which was cited by 
the veteran as not being considered was also in the file at 
the time of the decision.  

The veteran argues that the Board did not have the correct 
evidence before it when the decision was made.   In 
addressing this argument, the Board notes that in the Joint 
Remand, the Board was directed to address which specific 
pieces of evidence were considered, and to determine whether 
the Board in 1982 actually considered the correct facts as 
they were known at the time.  The Board was directed that 

based on the evidence and the law extant at the time of the 
1982 decision, it should determine if any error occurred that 
would have manifestly changed the outcome.  Specific pieces 
of evidence included the following:  

A January 1980 diagnosis of an old left 
femoral head, Legg-Calve-Perthes disease 
which noted probable onset between ages 5 
to 8; a May 1980 radiographic report 
which indicated a left hip deformity 
strongly suggestive of old slip capital 
epiphysis with some resulting 
degenerative changes; a May 1980 
consultation report, which referred to 
the etiology of the veteran's hip pain, 
questioned status post Legg-Calve-Perthes 
disease, and diagnosed degenerative 
arthritis 2nd degree; a January 1981 
radiographic report which reported that 
it appeared that there could be residual 
from an old slipped epiphysis or an old 
healed fracture; a medical note that 
reported non-service related hip pain and 
indicated that it was certainly 
aggravated by increased activity; a July 
1980 narrative summary which showed 
degenerative joint disease of the left 
hip secondary to probable old slipped 
capital femoral epiphysis; an August 1980 
MBPR which stated that the medical 
condition was aggravated by active duty; 
and an addendum 1980 MBPR that showed hip 
problems due to the increased physical 
activity and demands as an infantryman.   

While the veteran argues that this evidence was not 
considered, it is noted that all of this evidence was in the 
file at the time of the Board decision and was therefore 
before the Board for review in 1982.  Even if the evidence 
was not specifically referenced by the Board in the 1982 
decision, there is nothing in the record to show that all of 
the evidence was not considered.  As stated by the Court, for 
CUE to exist, either the correct facts were not before the 
adjudicator or the laws were incorrectly applied.  
Additionally, the error must be "undebatable" and the sort 
that if not made, would have manifestly changed the outcome.  
Dameral v. Brown, 6 Vet. App. 245 (1994).  "In order for 
there to be a valid claim of [CUE], . . . the claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Russell v. Principi, 3 
Vet. App. 313-14 (1992).  The argument raised by the moving 
party relates to weighing and interpreting the evidence by 
the Board in 1982.  This argument represents a clear-cut 
example of a disagreement as to how the evidence was 
interpreted and evaluated, and as such, cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20. 1403(d)(3); 
see also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The 
argument that the records showed aggravation of the 
disability, and that the disability was incorrectly diagnosed 
again reflects a disagreement as to how the facts were 
weighed, and this does not constitute CUE error.

In addition, the argument that the disability is not a 
developmental disorder has been offered.  The provisions of 
38 C.F.R. § 3.303(c) (2001) exclude congenital defects from 
consideration for service connection: "congenital or 
developmental defects, . . . are not diseases or injuries 
within the meaning of applicable legislation."  A VA General 
Counsel's opinion established a new basis for entitlement to 
service connection for diseases of congenital, developmental, 
or familial (or hereditary) origin.  VAOPGCPRES 1-85 
(subsequently issued as VAOPGCPREC 82-90), affirmed and 
updated in VAOPGCPRES 8-88) (subsequently issued as 
VAOPGCPREC 67-90) was issued initially in 1985.  The VA 
General Counsel, in a precedent opinion binding on the VA 
under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned that 
the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and the 
term "defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, 
and concluded that service connection may be granted for 
diseases, but not defects, of a congenital, developmental, or 
familial origin.  VAOPGCPREC 82- 90 (originally issued as 
VAOPGCPREC 1-85).  The opinion advised that when a disease is 
of a congenital nature, VA adjudicators are justified in 
finding that such disease preexisted service, but that in 
cases where the disease is first manifest in service, 
guidance from medical authorities may be necessary regarding 
the actual time of inception.  Typically in these cases, 
entitlement to service connection should turn on the question 
of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same stringent legal 
standards that are applicable in cases involving acquired 
disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).

The two precedential General Counsel opinions, VAOPGCPREC 67- 
90 and 82-90, were issued in July 1990.  The first was a re- 
issue of General Counsel Opinion 8-88, and the second was a 
re-issue of General Counsel Opinion 1-85, issued in 1988 and 
1985, respectively.

The Board must point out that neither of these opinions 
existed at the time of the original denial of service 
connection in 1982.  The foregoing General Counsel Opinions 
were issued after the 1982 Board decision which is being 
collaterally attacked on the basis of CUE.  Thus, these 
opinions cannot be a basis for CUE in the 1982 Board 
decision.

At the time of the December 1982 decision, governing law and 
regulation provided that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C. § 331 (1982); 38 C.F.R. 
§ 3.303 (1982).  Service incurrence will be presumed for 
certain chronic diseases, including psychoses, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C. §§ 301, 312, 313, 337 (1982); 38 C.F.R. §§ 3.307, 
3.309 (1982).  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C. §§ 311, 337 (1982); 
38 C.F.R. § 3.304 (1982).

A preexisting disease or injury will be considered to have 
been aggravated by service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.   Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 353 (1982); 38 C.F.R. § 
3.306 (1982).  38 C.F.R. § 3.303(c) (1982) provided that 
congenital or developmental defects are not diseases within 
the meaning of applicable legislation providing compensable 
benefits.  38 C.F.R. § 3.303(c) (1982).  

The Board finds that there is no CUE in the December 1982 
Board decision and, thus, there is no basis for revision of 
that decision.  There is no showing of (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) that any error was "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," or 
(3) that there was CUE based on the record and law that 
existed at the time for the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE. "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made." Russell, 3 Vet. App. at 313. "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

As noted above, all of the evidence of record at the time of 
the December 1982 decision was considered.  The veteran has 
argued that the doctrine of reasonable doubt was not 
considered by the Board in its December 1982 decision.  The 
doctrine of reasonable doubt arises when there is an 
approximate balance of positive and negative evidence 
regarding the merits of a veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Board notes 
that the veteran's allegation of CUE must fail as a matter of 
law since the application of reasonable doubt involves the 
weighing of evidence and evaluation of evidence that, as 
noted above, by definition, can not constitute CUE. See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992); Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996).  


ORDER

The motion for revision of the December 1982 Board decision 
on the grounds of CUE is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

